Citation Nr: 0900176	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-28 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis B.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim for service connection for 
hepatitis B and denied the veteran's claim for service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, type II.  The veteran 
testified before the Board in July 2007.  

In July 2007 testimony before the Board, the veteran appears 
to have applied for special monthly compensation based upon 
the need for aid and attendance or by reason of being 
housebound.  The Board refers that matter to the RO for 
appropriate action.     


FINDINGS OF FACT

1.  The claim for service connection for hepatitis B was 
previously denied in a March 1999 RO decision.  The veteran 
did not appeal that decision.  

2.  Evidence received since the last final decision in March 
1999 relating to service connection for hepatitis B is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The veteran's hypertension first manifested years after 
his separation from service and is unrelated to his service 
or to any incident therein, and is not shown to be the result 
of or aggravated by the service-connected diabetes mellitus, 
type II.  


CONCLUSIONS OF LAW

1.  The March 1999 RO decision that denied service connection 
for hepatitis B is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for hepatitis B.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008). 

3.  The veteran's hypertension was not incurred in or 
aggravated by his active service, and is not proximately due 
to or the result of the service-connected diabetes mellitus, 
type II.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a March 1999 rating decision, the RO denied the veteran's 
claim for service connection for hepatitis B.  The RO 
declined to reopen the veteran's claim for service connection 
for hepatitis B in March 2005.  While the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for hepatitis B, the 
Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

In a decision dated in March 1999, the RO denied the 
veteran's claim for service connection for hepatitis B.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the March 1999 rating decision 
became final because the appellant did not file a timely 
appeal.  

The claim for entitlement to service connection for hepatitis 
B may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claim in September 2004.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records, and 
statements from the veteran.  The Board denied the claim 
because there was no evidence that the veteran was treated 
for hepatitis B during his period of active service.    

The veteran applied to reopen his claim for service 
connection for hepatitis B in September 2004.  The Board 
finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service VA and private 
medical records dated from January 1991 to March 2007.  The 
records do not show that the veteran was treated for or 
diagnosed with hepatitis B during active service.     
   
The veteran testified before the Board at a travel board 
hearing in July 2007.  He testified that he had suffered from 
kidney infections in 1976 and June 1978.  He opined that he 
had contracted hepatitis B during his service in Vietnam when 
he worked as a ship repairman.      

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
hepatitis B.  Although the additionally submitted medical 
records are new, in the sense that they were not previously 
considered by agency decisionmakers, they are not material.  
The records do not show that the veteran was treated for or 
diagnosed with hepatitis B during his period of military 
service.  Accordingly, the evidence does not establish a fact 
necessary to substantiate the claim, and the claim for 
service connection for hepatitis B cannot be reopened on the 
basis of that evidence.  38 C.F.R. § 3.156(a).  

Next, while the July 2007 hearing testimony attested that the 
veteran had contracted hepatitis B during his period of 
service, that evidence, though presumed to be credible, is 
not probative.  As a layperson, the veteran is not competent 
to give a medical opinion on causation or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the veteran can describe symptoms (including worsening 
of symptoms) that he experienced, he lacks the medical 
competence to relate those symptoms to his service.  Thus, 
while this evidence is new, in the sense that it has not 
previously been considered, it is not material, as it does 
not establish a fact necessary to substantiate the claim, and 
the claim can therefore not be opened on the basis of this 
evidence.  38 C.F.R. § 3.156(a).  Furthermore, the evidence 
is essentially cumulative of the statements of record at the 
time of the previous final denial.

Although the veteran has submitted new evidence that was not 
before the Board in March 1999, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim because it does not raise a 
reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for hepatitis B since the March 
1999 RO decision because no competent evidence has been 
submitted showing that the veteran was treated for hepatitis 
B in service.  Thus, the claim for service connection for 
hepatitis B is not reopened and the benefits sought on appeal 
with regard to that claim remain denied.  

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including hypertension, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.       

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his hypertension due to 
his service-connected diabetes mellitus, type II. 

On VA examination in June 2002, the veteran's blood pressure 
was found to be 170/90.  The examiner noted that the veteran 
was obese.  The examiner stated that the veteran's 
hypertension and obesity probably caused his poor exercise 
tolerance and easy fatigability.  The examiner reviewed the 
entire claims file and diagnosed the veteran with 
hypertension, not due to diabetes.  

At a November 2004 VA examination, the veteran complained of 
slurred speech, right-sided weakness, dizziness, and headache 
and nape pain.  He stated that he was first diagnosed with 
hypertension in 1970.  Examination revealed that the 
veteran's sitting blood pressure was recorded as 170/80, his 
standing blood pressure was recorded as 180/80, and his lying 
down blood pressure was 160/80.  The examiner reviewed the 
claims file and diagnosed him with hypertension, controlled 
with medication.  The examiner opined that the veteran's 
hypertension was not likely secondary to his diabetes 
mellitus but was instead a contributory factor to the 
development of heart disease and stroke.   

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the June 2002 and November 2004 VA 
medical opinions are probative and persuasive based on the 
examiners' thorough and detailed examinations of the veteran 
and their review of the entire case file.  Those examinations 
failed to find any causative or aggravating relationship 
between the veteran's hypertension and his service-connected 
diabetes mellitus, type II.  Those examinations also did not 
relate the veteran's hypertension to his service.  In 
addition, there is no contrary competent medical opinion of 
record.  Accordingly, the Board finds that service connection 
for the veteran's hypertension, as secondary to his 
service-connected diabetes mellitus, type II, is not 
warranted.  

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for 
hypertension.  

The veteran's service medical records show that in March 
1971, he complained of a headache and requested a blood 
pressure check.  He alleged that he had been treated for 
hypertension three to four months previously by a civilian 
physician and that his blood pressure had been 150/100.  
Examination revealed that his blood pressure was 132/82, and 
that there had been no change from his entrance examination 
blood pressure reading.  The veteran was only diagnosed with 
a tension headache.  On separation examination in January 
1987, the veteran made no complaints regarding his blood 
pressure, and his blood pressure was found to be 116/76 and 
within normal limits.  Since there was only one recorded 
complaint of high blood pressure during approximately twenty-
one years of service and the veteran's blood pressure was 
found to be within normal limits on separation, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).   

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
hypertension.  38 C.F.R. § 3.303(b).  

The first post-service evidence of hypertension is a June 
1992 private medical report where the veteran was diagnosed 
with hypertension.  

Post-service VA and private medical records dated from 
January 1993 to March 2007 show that the veteran received 
intermittent treatment for high blood pressure and 
hypertension.  

On VA examination in August 1998, the veteran reported having 
hypertension since 1970.  He stated that his blood pressure 
was generally well-controlled and that it would get elevated 
occasionally.  He denied any complications.  Examination 
revealed that the veteran's blood pressure was 140/84.  The 
diagnosis was hypertension, under good control.  

At a June 2002 VA examination, the veteran's blood pressure 
was found to be 170/90.  The examiner noted that the veteran 
was obese.  The examiner stated that the veteran's 
hypertension and obesity probably caused his poor exercise 
tolerance and easy fatigability.  The examiner reviewed the 
entire claims file and diagnosed the veteran with 
hypertension, not due to diabetes.  

At a November 2004 VA examination, the veteran complained of 
slurred speech, right-sided weakness, dizziness, and headache 
and nape pain.  He stated that he was first diagnosed with 
hypertension in 1970.  Examination revealed that the 
veteran's sitting blood pressure was recorded as 170/80, his 
standing blood pressure was recorded as 180/80, and his lying 
down blood pressure was 160/80.  The examiner reviewed the 
claims file and diagnosed him with hypertension, controlled 
with medication.  The examiner opined that the veteran's 
hypertension was not likely secondary to his diabetes 
mellitus but was instead a contributory factor to the 
development of heart disease and stroke.   

On VA examination in May 2005, the veteran complained of 
dizziness, nape pains, and headaches.  He reported suffering 
from hypertension intermittently with remissions.  There was 
no history of hospitalization or surgery, trauma to the 
heart, cardiac neoplasm, or renal disease.  However, the 
veteran did have a history of nosebleeds, headaches, stroke, 
cardiovascular disease, and hypertensive retinopathy.  
Examination revealed that the veteran's blood pressure was 
160/80 and that a diagnosis of hypertension had been 
previously established.  

The veteran testified before the Board at a travel board 
hearing in July 2007.  Testimony revealed that the veteran 
had been taking medication for his hypertension before his 
period of service in Vietnam.  He testified that he suffered 
from a stroke in April 2004 and that his blood pressure 
readings at the time were 200/110 and 190/80.  He further 
reported that he had had high blood pressure readings during 
service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the June 2002 and November 2004 VA 
medical opinions are probative and persuasive based on the 
examiners' thorough and detailed examinations of the veteran 
and their review of the entire case file.  Those examinations 
failed to find any causative or aggravating relationship 
between the veteran's hypertension and his service-connected 
diabetes mellitus, type II.  Those examinations also did not 
relate the veteran's hypertension to his service.  In 
addition, there is no contrary competent medical opinion of 
record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current hypertension.  The evidence is also against 
a finding that the hypertension is a result of the veteran's 
service-connected diabetes mellitus, type II.    

The veteran contends that his current hypertension is related 
to his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's hypertension is in June 1992, approximately five 
years after his separation from service.  In view of that 
period without evidence of treatment, the Board finds that 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
hypertension developed in service, or manifested to a 
compensable degree within one year following his separation 
from service.  Therefore, the Board concludes that the 
hypertension was not incurred in or aggravated by service.  
In addition, the Board finds that the evidence is against a 
finding that the veteran's hypertension is proximately due 
to, the result of, or aggravated by his service-connected 
diabetes mellitus, type II.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004; rating 
decisions in March 2005; a statement of the case in August 
2005; and a supplemental statement of the case in February 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for hepatitis B is denied.  

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, type II, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


